DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 12/08/2020 disclaiming the terminal portion of any patent granted on this application number #15630933 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 22- 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reference Lebovitz (US Pub. No. 2005/0138369 A1) teaches in abstract, Fig. 10 and [0048] about performing multicast packet handling in a software- defined networking (SDN) environment that includes the first host, one or more second hosts and a network management entity; further joining request has been discussed in Fig. 10 particularly in step 1006; further teaches about generating one or more encapsulated multicast packets based on the control information, wherein a particular encapsulated multicast packet is generated by encapsulating the egress multicast packet with an outer header addressed to a particular destination address; see [0045]; forwarding router 410 identifies IP addresses i.e. outer header address associated with each requesting downstream router 440 (act 1014), and generates encapsulated packets for each identified downstream router 440 (act 1016), where the individual encapsulated packets include a copy of the encapsulated payload generated in act 1012 and a unique IP header including a destination IP address associated with the respective downstream routers 440; and sending the one or more encapsulated multicast packets to the one or more second hosts in a unicast manner or multicast manner, or a combination of both see Fig. 10, steps 1018,1020. But fails to teach about sending, to a network management entity residing on a control plane that is separate from the data plane, a request to join the multicast group address to cause the network management entity to inform one or more second hosts of a source virtual tunnel endpoint (VTEP) address associated with the first host; and obtaining, from the network management entity, control information that includes one or more destination addresses associated with the one or more second hosts that have joined the multicast group address on behalf of multiple second virtualized computing instances; and in response to the first host detecting, from the first virtualized computing instance, an egress multicast packet that includes an inner header addressed to the multicast group address, generating one or more encapsulated multicast packets based on the control information, wherein a particular encapsulated multicast packet is generated by encapsulating the egress multicast packet with an outer header addressed from the source VTEP address to a particular destination address.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468